

REVOLVER NOTE
 
October 25, 2010
$15,910,000.00
New York, New York



P&F INDUSTRIES, INC., a Delaware corporation (“P&F”), FLORIDA PNEUMATIC
MANUFACTURING CORPORATION, a Florida corporation (“Florida Pneumatic”), HY-TECH
MACHINE, INC., a Delaware corporation (“Hy-Tech”), and NATIONWIDE INDUSTRIES,
INC., a Florida corporation (“Nationwide”, and together with P&F, Florida
Pneumatic and Hy-Tech, collectively, “Borrowers” and each, a “Borrower”), for
value received, hereby unconditionally promise to pay, on a joint and several
basis, to the order of CAPITAL ONE LEVERAGE FINANCE CORPORATION (“Lender”), the
principal sum of FIFTEEN MILLION NINE HUNDRED TEN THOUSAND DOLLARS
($15,910,000.00), or such lesser amount as may be advanced by Lender as Revolver
Loans and owing as LC Obligations from time to time under the Loan Agreement
described below, together with all accrued and unpaid interest thereon.  Terms
are used herein as defined in the Loan and Security Agreement dated as of
October 25, 2010, among Borrowers, the Guarantors from time to time party
thereto, Capital One Leverage Finance Corporation, as Agent, Lender and certain
other financial institutions, as such agreement may be amended, modified,
renewed or extended from time to time (“Loan Agreement”).
 
Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement.  This Note is issued pursuant
to and evidences Revolver Loans and LC Obligations under the Loan Agreement, to
which reference is made for a statement of the rights and obligations of Lender
and the duties and obligations of Borrowers.  The Loan Agreement contains
provisions for acceleration of the maturity of this Note upon the happening of
certain stated events, and for the borrowing, prepayment and reborrowing of
amounts upon specified terms and conditions.
 
The holder of this Note is hereby authorized by Borrowers to record on a
schedule annexed to this Note (or on a supplemental schedule) the amounts owing
with respect to Revolver Loans and LC Obligations, and the payment
thereof.  Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of Borrowers hereunder or under any
other Loan Documents.
 
Time is of the essence of this Note.  Each Borrower and all endorsers, sureties
and guarantors of this Note hereby severally waive demand, presentment for
payment, protest, notice of protest, notice of intention to accelerate the
maturity of this Note, diligence in collecting, the bringing of any suit against
any party, and any notice of or defense on account of any extensions, renewals,
partial payments, or changes in any manner of or in this Note or in any of its
terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.  Borrowers jointly and severally agree
to pay, and to save the holder of this Note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this Note is collected by or through an attorney-at-law.
 
In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law.  If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrowers or credited as a payment of principal, in accordance with the Loan
Agreement.  It is the intent hereof that Borrowers not pay or contract to pay,
and that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrowers under Applicable Law.
 
This Note shall be governed by the laws of the State of New York, without giving
effect to any conflict of law principles (but giving effect to federal laws
relating to national banks).

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.
 

   
P&F INDUSTRIES, INC.
     
Attest:
 
By:
/s/ Joseph A. Molino, Jr.
   
Name:
Joseph A. Molino, Jr.
/s/ Richard B. Goodman
 
Title:
Vice President
Assistant Secretary
             
[Seal]
               
FLORIDA PNEUMATIC MANUFACTURING CORPORATION
     
Attest:
 
By:
 /s/ Joseph A. Molino, Jr.
   
Name:
Joseph A. Molino, Jr.
/s/ Richard B. Goodman
 
Title:
Vice President
Assistant Secretary
             
[Seal]
               
HY-TECH MACHINE, INC.
     
Attest:
 
By:
/s/ Joseph A. Molino, Jr.
   
Name:
Joseph A. Molino, Jr.
/s/ Richard B. Goodman
 
Title:
Vice President
Assistant Secretary
             
[Seal]
               
NATIONWIDE INDUSTRIES, INC.
     
Attest:
 
By:
/s/ Joseph A. Molino, Jr.
   
Name:
Joseph A. Molino, Jr.
/s/ Richard B. Goodman
 
Title:
Vice President
Assistant Secretary
             
[Seal]
     

 
REVOLVER NOTE
Signature Page
 

--------------------------------------------------------------------------------

